Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Hoy una mayoría de los integrantes de este Tribunal resuelve que una transacción efectuada entre un obrero lesionado en el empleo y el tercero responsable del acci-dente, la cual fue otorgada antes de la determinación final del Administrador del Fondo de Seguro del Estado, es nula e inoficiosa por contravenir lo dispuesto en el Art. 31 de la Ley Núm. 45 de 18 de abril de 1935, mejor conocida como la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 32. En su afán por llegar a esta conclusión, el Tribunal realiza una interpretación “muy particular” de la jurisprudencia y legislación aplicables, ig-norando por completo los más elementales principios de equidad que impiden que se vaya contra los actos propios. Veamos.
i — i
Como es sabido, el sistema de subrogación establecido en nuestra Ley del Sistema de Compensaciones por Acci-dentes del Trabajo (Ley del Sistema de Compensaciones) establece un orden para demandar, permitiendo que el Fondo del Seguro del Estado (Fondo) inste, en primer lu-gar, un procedimiento en contra del tercero demandado dentro del término que establece la ley. Alvarado v. Calaiño Romero, 104 D.P.R. 127, 131-132 (1975). En el caso de que el Fondo no proceda con su demanda, entonces —y sólo entonces— el obrero o sus beneficiarios quedan en li-bertad para entablar su reclamación, sin que estén obliga-dos a resarcir al Fondo por los gastos en que se ha incu-rrido en el caso. Art. 31 de la Ley del Sistema de Compensaciones, supra.
Con el fin de proteger este derecho preferente del *773Fondo, en el citado Art. 31 de la ley el legislador estableció una restricción en cuanto al momento en que el obrero le-sionado, o sus beneficiarios, pueden instar su demanda.
El obrero o empleado lesionado ni sus beneficiarios podrán entablar demanda ni transigir ninguna causa de acción que tuvieren contra el tercero responsable de los daños, hasta des-pués de transcurridos noventa días a partir de la fecha en que la resolución del Administrador del Fondo de Seguro del Es-tado fuere firme y ejecutoria. 11 L.P.R.A. sec. 32.
Como vemos, el propósito principal del estatuto bajo análisis es proteger el derecho preferente del Administra-dor del Fondo del Seguro del Estado (Administrador del Fondo) a entablar procedimientos en contra del tercero responsable(1) Así lo reconocimos en Alvarado v. Calaiño Romero, ante, pág. 135, al señalar que “lo que se desprende de[l Art. 31 de la Ley Núm. 45, ante,] es el deseo de prote-ger los derechos de subrogación del Fondo.” Esto para evi-tar que el obrero pueda “adelantársele” al Administrador del Fondo, burlando así el derecho preferencial que se le ha reconocido.
De este modo, el Art. 31, ante, establece que ninguna transacción que pueda llevarse a cabo entre el obrero lesio-nado —o sus beneficiarios en caso de muerte— y el tercero responsable dentro de los noventa días antes mencionados, o después de expirado ese término si el Administrador del Fondo hubiese presentado su demanda, tendrá valor y efi-cacia en derecho a menos que se satisfagan previamente los gastos en que incurrió el Fondo. Asimismo, se dispone que no se dictará sentencia en pleitos de esta naturaleza ni se aprobará transacción alguna con relación a los derechos de las partes en esos pleitos sin hacer reserva expresa del derecho del Fondo al reembolso de todos los gastos en que incurrió. Id.
*774Vemos, pues, que la ley se limitó a establecer el curso de acción que habrá de observarse cuando el obrero lesionado, o sus beneficiarios, presente su acción dentro de los no-venta días siguientes a la fecha en que la decisión sea firme y ejecutoria, o después de expirado ese término si el Administrador del Fondo ha presentado su demanda. Nada se dispuso en la Ley del Sistema de Compensaciones para aquellos casos en que el obrero actúa antes de que la decisión sea final y firme, o cuando el Fondo ni siquiera haya dictado una decisión en el caso.
Este último asunto fue abordado por este Tribunal en Negrón v. Comisión Industrial, 76 D.P.R. 301 (1954). En este caso los beneficiarios del obrero fallecido presentaron una demanda de daños y perjuicios contra los terceros res-ponsables —y la transigieron— diez meses antes de que el Fondo dictara su decisión en el caso. En aquella ocasión expresamos que la demanda presentada era prematura e ineficaz en derecho y que, por consiguiente, la transacción realizada adolecía de nulidad.
A veintúin años de emitida esta decisión, en Alvarado v. Calaiño Romero, ante, pág. 135, este Tribunal se negó a convertir en doctrina final esta interpretación, por enten-der que esa actuación impedía que se cumpliera a cabali-dad con los fines de la legislación en cuestión. De este modo, “Consideramos más acorde con la ley resolver que las demandas radicadas prematuramente son anulables, en vez de nulas”. (Énfasis suplido.) íd. Asimismo, señala-mos que “[ú]nicamente el Fondo puede, por supuesto, reque-rir su anulación mediante la radicación en tiempo de su acción de subrogación y la correspondiente súplica de de-claración de nulidad”. (Énfasis suplido.) íd.
Amparados en tales pronunciamientos fue que ambos foros inferiores entendieron que en el presente caso Díaz Medina no estaba en posición, ni tenía legitimación activa, para solicitarle al tribunal que anulara la transacción efec-tuada, alegando que ésta contravenía lo dispuesto en el *775Art. 31 de la Ley Núm. 45, ante. Según expresaron —co-rrectamente— ambos foros inferiores, quien único tiene le-gitimación activa para realizar tal solicitud es la Corpora-ción del Fondo del Seguro del Estado. A esos efectos, el foro de instancia entendió que permitir tal curso de acción con-llevaría aceptar que los demandantes “puedan ir en contra de, o impugnar, sus propios actos caprichosamente”. Apén-dice de la Petición de certiorari, pág. 61. Asimismo, el re-ferido foro señaló que la declaración de nulidad a la que se refirió el Tribunal en Alvarado v. Calaiño Romero, ante, “no es en protección de los derechos que tiene el obrero de presentar una causa de acción independiente en contra del ente que le haya causado daños”, sino para proteger el de-recho de subrogación del Fondo. Apéndice de la Petición de certiorari, pág. 60.
Ignorando por completo los correctos argumentos de am-bos foros inferiores, hoy la Mayoría de este Tribunal recu-rre al “mollero judicial” en un vano esfuerzo por distinguir los hechos de este caso de la situación atendida en Alvarado v. Calaiño Romero, ante. De este modo, la Mayoría pretende hacernos creer que lo resuelto en cuanto a la va-lidez de las demandas presentadas prematuramente no puede, de forma alguna, ser aplicado a una situación de hechos en que lo que está bajo análisis es una transacción realizada prematuramente. Definitivamente, no vemos ra-zón alguna para establecer —responsablemente— tal diferencia. Es por ello que entendemos que en el presente caso debe aplicarse la normativa establecida en Alvarado v. Calaiño Romero, ante, a los efectos de que es el Admi-nistrador del Fondo quien único puede requerir la anula-ción de los procedimientos iniciados prematuramente, me-diante la presentación en tiempo de su acción de subrogación y, sobre todo, la correspondiente súplica de de-claración de nulidad.
En el presente caso el Fondo, a pesar de que presentó en tiempo su acción de subrogación, nunca solicitó que se de-*776clarara nula la transacción realizada entre Díaz Medina y el tercero responsable. Todo lo contrario. El Fondo ratificó tal negociación al transigir su propia reclamación —por concepto de los gastos en que incurrió— a cambio de recibir la suma de $42,000. Esto descarta por completo la posibi-lidad de que pueda declararse nula la “transacción prema-tura” realizada por Díaz Medina. Es evidente que ni la ju-risprudencia aplicable ni la legislación vigente apoyan la conclusión esbozada por la Mayoría en el caso ante nos.
Un análisis sosegado y, sobre todo, responsable de la situación planteada en el presente caso, nos obliga a exa-minarlo a la luz de la doctrina de los actos propios. Ello considerando que, tal y como concluyeron ambos foros infe-riores, la alegación de vicio en el consentimiento por dolo o engaño no sólo está prescrita,(2) sino que la parte deman-dante no rebatió la presunción de “validez del consenti-miento y del contrato”. Véase Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991). Coincidimos con el razonamiento del tribunal apelativo intermedio en este aspecto. Al auscultar la posibilidad de que se trate de una alegación de dolo como defensa, en cuyo caso no existiría un término pres-criptivo, el foro apelativo intermedio concluyó que en el presente caso no existe controversia en torno al hecho de que Díaz Medina era una persona que tenía estudios de *777cuarto año y que en ningún momento alegó que no supiera leer o escribir, o que no entendiera el significado de las palabras contenidas en el documento que firmó. Asimismo, el referido foro entendió que en el presente caso no existe controversia en cuanto a que Díaz Medina declaró bajo ju-ramento que no tenía ningún problema de carácter mental al momento de suscribir la transacción. Además, enfatizó el hecho de que en el documento de “relevo y descargo” no existían elementos oscuros o engañosos, y que éste fue sus-crito ante un notario público que certificó que Díaz Medina leyó el documento antes de suscribirlo y que, a su entender, éste se encontraba capacitado mental y civilmente al mo-mento de efectuar la transacción.
Tenemos, pues, que acudir a la máxima de que “el autor o participante del acto ilícito no puede recurrir al juez en demanda de su nulidad”. Rubio Sacarello v. Roig, 84 D.P.R. 344, 350 (1962). Tal y como expresamos en Int. General Electric v. Concrete Builders, 104 D.P.R. 871, 877—878 (1976), “ [e]l contenido de la norma de que a nadie es lícito ir contra los propios actos tiene fundamento y raíz en el principio general de Derecho que ordena proceder de buena fe en la vida jurídica”. íd. No cabe duda que “[l]a conducta contradictoria no tiene lugar en el campo del De-recho, y debe ser impedida”. íd. Ello evita que “el sujeto al que es imputable el acto unilateral pueda actuar en con-tradicción con su voluntad declarada”. íd., pág. 878.
Por entender que la conclusión de la Mayoría se aparta por completo de lo antes expuesto, y preocupados por el curso decisorio erróneo que sigue la Mayoría en el presente caso, es que disentimos por escrito.

) Ello, claro está, siempre que se haya compensado o proporcionado trata-miento al obrero lesionado.


 El Art. 1253 del Código Civil dispone:
“La acción de nulidad sólo durará cuatro (4) años.
“Este tiempo empezará a correr:
“En los casos de intimidación o violencia, desde el día en que éstas hubiesen cesado;
“en los de error, o dolo, o falsedad de la causa, desde la consumación del con-trato;
“cuando la acción se dirija a invalidar contratos hechos por mujer casada, sin licencia o autorización competente, desde el día de la disolución del matrimonio,
“y cuando se refiera a los contratos celebrados por los menores o incapacitados, desde que salieren de tutela.” 31 L.P.R.A. sec. 3512.
En el presente caso el contrato de transacción fue suscrito el 9 de junio de 1994 y la alegación de que en la transacción efectuada medió dolo que vició el consenti-miento fue presentada, por primera vez, el 24 de octubre de 2002; esto es, a poco más de ocho años de la consumacióndel contrato.